Citation Nr: 0901773	
Decision Date: 01/15/09    Archive Date: 01/22/09

DOCKET NO.  03-06 963	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in San Juan, the Commonwealth of Puerto 
Rico


THE ISSUE

Entitlement to special monthly pension based upon the need 
for regular aid and attendance.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney 
at Law


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel



INTRODUCTION

The veteran served on active duty from June 1953 to April 
1955.  He died in June 1990.  The appellant is his widow.

This appeal was previously before the Board of Veterans' 
Appeals (Board) in March 2004, when it was remanded for 
additional evidentiary development and again in September 
2007, when the appeal was denied.  

The appellant perfected an appeal to the United States Court 
of Appeals for Veterans Claims (Court).  In a July 2008 Joint 
Motion for Remand, the parties to the case agreed that the 
Board had not fully ensured compliance with the instructions 
contained in the March 2004 remand, and that additional 
development was therefore necessary.  In a July 2008 Order, 
the Court granted the Motion for Remand, vacating the Board's 
September 2007 decision and returning the matter to the Board 
for further action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant when further action on her part is required.


REMAND

In the July 2008 Joint Motion for Remand, the parties agreed 
that the Board's March 2004 remand provided specific 
instructions regarding a VA examination of the appellant, to 
include that the examiner review the appellant's claims file, 
complete a VA Form 21-260 ("Examination for Housebound 
Status or Need for Regular Aid and Attendance"), and provide 
an opinion regarding whether the appellant is in need of 
permanent aid and attention due to her disabilities.  The 
parties further agreed that the report of the VA examination 
which was obtained in April 2004 did not fulfill these 
instructions.  

Thus, upon remand, the appellant should be provided with 
another VA examination, which should yield a report 
indicating that the examiner in fact reviewed the appellant's 
claims file, on a completed VA Form 21-260 ("Examination for 
Housebound Status or Need for Regular Aid and Attendance"), 
and which includes an opinion regarding whether the appellant 
is in need of permanent aid and attention due to her 
disabilities.

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be afforded a VA 
examination to determine her ability to 
care for her basic needs.  The claims 
file must be made available to the 
examiner for review before the 
examination, and the examiner must 
indicate that the claims file was in fact 
reviewed.  All tests and studies deemed 
helpful by the examiner should be 
performed.  A VA Form 21-2680 
("Examination for Housebound Status or 
Need for Regular Aid and Attendance") 
should be completed.  The examiner must 
express an opinion as to whether the 
appellant is in need of permanent aid and 
attention due to her disabilities.

2.  After the development requested above 
has been completed, the RO should again 
review the record.  If the benefit sought 
on appeal remains denied, the appellant 
and her attorney should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




_________________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


